UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January 4, 2016 MOCON, INC. (Exact name of registrant as specified in its charter) Minnesota 000-09273 41-0903312 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification Number) 7500 Mendelssohn Avenue North Minneapolis, MN (Address of principal executive offices) (Zip Code) (763) 493-6370 (Registrant’s telephone number, including area code) Not applicable. (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01 Entry into a Material Definitive Agreement (a)Each of our executive officers is a party to our Executive Severance Agreement, the form of which was previously filed as Exhibit 10.11 to our Annual Report on Form 10-K for the fiscal year ended December 31, 2007. Section 2.2 of this Agreement provided for the automatic acceleration of all option awards held by our executive officers upon a change of control of MOCON, regardless of whether there was a termination of employment event (a so-called “single trigger” acceleration). On December 30, 2015, the Compensation Committee of the Board of Directors of MOCON, Inc. voted to amend this provision to provide for acceleration of all incentive awards issued under plans approved by our shareholders upon a change of control of MOCON only if there was a not for cause or a “good reason” termination of employment, in connection with, or within 24 months following, a change of control of MOCON (a so-called “double trigger” acceleration). Accordingly, each of our executive officers will be a party to our Executive Severance Agreement, as amended as described in this paragraph. Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers (e
